Citation Nr: 0216568	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
service from October 1941 to November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 



FINDINGS OF FACT

1.  During his lifetime the veteran was service-connected for 
residuals of a gunshot wound to the left leg, evaluated as 30 
percent disabling. 

2.  The immediate cause of the veteran's death in May 1999 
was emphysema.  Other significant conditions contributing to 
death but not resulting in the underlying cause were aortic 
and mitral valvular disease and adult onset of diabetes 
millitus. 

4. The primary or contributory causes of the veteran's death 
are not related to a disease or injury in service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that subsequent to the appellant's appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  It 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The liberalizing provisions of 
the VCAA are applicable to the issue on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that an appellant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a appellant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a appellant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the appellant and 
the appellant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
appellant and the appellant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the appellant and which part, if any, VA will attempt to 
obtain on behalf of the appellant.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a letter dated May 2001, the RO informed the appellant of 
the medical and other evidence needed to substantiate her 
claim and of what medical or other evidence she was 
responsible for obtaining. The RO also identified which 
evidence it was responsible for obtaining.  The VA has 
thereby met is obligations to notify the appellant of the 
medical and other evidence needed to substantiate the claim 
and of what evidence she is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant, in her April 2000 notice of disagreement, 
stated that she would try to secure a medical opinion for a 
private doctor to justify her entitlement to dependency and 
indemnity compensation.  There is no such evidence of a 
private medical opinion in the record.

The VCAA requires that VA shall afford a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is deemed necessary when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  38 U.S.C.A. § 5103A(d).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has suggested that the evidence of a link 
between the current disability and a disease or injury in 
service must be competent.  Charles v. Principi, No. 01-1536 
(U.S. Vet. App. Oct. 3, 2002) (holding that an examination 
was necessary because the veteran had offered competent 
evidence of a continuity of symptomatology since service).  
In this instance, the Board finds that a medical opinion is 
not warranted.  The appellant has not submitted or identified 
any competent evidence that relates the veteran's cause of 
death to his active period of service.  Additionally, there 
are no indications from the record that the cause of the 
veteran's death may be associated with his active service.  
The Board has considered the appellant's contentions.  
However, the appellant, as a lay person, is not competent to 
express an opinion as to the relationship, if any, between 
the veteran's cause of death and his active service.  
Grottveit v. Brown, 5 Vet. App. 91,93 (1993); 38 C.F.R. 
§ 3.159(a)(2).  Since the competent evidence and information 
of record does not indicate that the veteran's cause of death 
is in any way related to service, the Board concludes that an 
opinion is not necessary.

The RO has obtained all identified medical evidence pertinent 
to the veteran's claim and the veteran has not identified 
other evidence to substantiate his claim.  In sum, the facts 
relevant to the veteran's claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  The Board will proceed to decide the veteran's 
claim on the merits.

Analysis

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death on a direct basis, the evidence 
must show that a disability was incurred in or aggravated by 
active service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singularly or 
with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).

At the time of the veteran's death in May 1999, service 
connection was established for residuals of a gunshot wound 
to the left leg in 1945.  According to the death certificate, 
the immediate cause of his death was emphysema.  Other 
conditions that noted on the death certificate as "other 
significant conditions contributing to death but not 
resulting in the underlying cause [emphysema]" include 
aortic and mitral valve disease and adult onset diabetes 
mellitus.  The Board points out that the physician who signed 
the death certificate did not offer an opinion or provide any 
evidence that emphysema was the result of the veteran's leg 
wound or that his other health conditions resulted from this 
injury.  

A review of the veteran's service medical records reveals no 
findings referable to valvular disease or diabetes.  The 
record contains no private medical reports or treatment 
histories for the veteran.  A separation medical examination 
report noted the veteran's lungs, cardiovascular system, and 
endocrine system to be normal.  It was also noted that the 
veteran had incurred a shell fragment wound to his left leg 
and that the wound ached and the veteran tired easily.  

In July 1946, the veteran was treated at a U.S. Naval 
Hospital and hospitalized for bronchitis and asthma.  Later 
that month, the diagnosis was changed to "tonsillitis." 

In a 1950 VA examination, the examiner reported that the 
veteran worked for a dry cleaning company and was 
hospitalized for operations and treatment of his leg 
condition and for tonsillitis.  The examiner noted the 
veteran's cardio-vascular system was "normal."  The 
examiner reported the veteran's respiratory system showed 
"choking spells just before discharge from service" that 
was thought to be "asthma" with mild shortness of breath 
and productive cough.  However, service medical records 
showed that a lungs/chest exam was performed at separation, 
one day prior to discharge, and found no evidence of choking, 
shortness of breath, or of a chronic or acute lung condition 
of any sort.  Additionally, the examiner also noted the 
veteran smoked, "cigarettes-pack daily."

The Board has considered written statements offered by the 
appellant in her appeal.  She has contended that her 
husband's service-connected leg condition contributed to his 
circulatory dysfunction that worsened his diabetes and 
complicated his other medical conditions, hastening death.  
She added that the veteran was using "Prednisone," an anti-
inflammatory drug, and that lack of exercise was detrimental 
to her husband as a diabetic.  The appellant also referred to 
a 1944 notation in the veteran's service medical records that 
he had "slight de-ossification" in his anklebones.  As 
noted above, the appellant is not competent to express an 
opinion as to medical causation.  Thus here contentions in 
this regard are of no probative weight.  Grottveit, supra. 

Having considered all the evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the claim must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

